Case 2:18-bk-55647        Doc 23    Filed 11/02/18 Entered 11/02/18 09:43:14           Desc Main
                                    Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:                                                     CASE NO. 18-55647
             KELLY T. FELDER
             DEVON L. FELDER SR
                                                           CHAPTER 13

            DEBTOR
                                                           JUDGE CHARLES M. CALDWELL


                             OBJECTION TO CONFIRMATION


         TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Comes now Faye D. English, Chapter 13 Trustee and objects to confirmation of the plan
and would show this Court that in the above-referenced case the Court should enter an order
denying confirmation for the reasons set forth below and dismissing the case pursuant to 11 USC
§1307(c) for the following:

         The Chapter 13 Statement of Financial Affairs, Plan, Means Test, or Schedules must be
   X
         amended to reflect the changes in the following areas: The income disclosed on
         Schedule I for Joint Debtor is not supported by the provided pay advices. Schedule J does
         not budget for Debtors' Homeowners Association dues. Plan does not provide an
         adequate protection payment for Nissan Motor Acceptance. Plan does not provide
         treatment for Fox Glen Association per the secured proof of claim filed. Plan provides for
         the first mortgage to be paid direct, however the proof of claim was filed with arrears.
         Form 2016-1(b) and Section 5.1.7 of the Plan do not match.

         The Chapter 13 Plan must be amended to pay to the required applicable commitment
   X     period of U.S.C. § 1325 (b)(4). Plan is projecting 54 months.

   X     Formal appraisal needed per treatment provided in Section 5.4.1 of the Plan. Clarification
         needed regarding Debtor's settlement/severance package through her former employer.


        Wherefore, the Trustee prays the Court deny confirmation for the reasons set forth and
the case be dismissed or converted to Chapter 7, whichever shall be determined in the creditor’s
best interest.

Dated: 11/2/2018                                           Respectfully submitted,
Case 2:18-bk-55647      Doc 23     Filed 11/02/18 Entered 11/02/18 09:43:14           Desc Main
                                   Document Page 2 of 2



                                                         /s/ Faye D. English
                                                         Faye D. English
                                                         Chapter 13 Trustee
                                                         One Columbus
                                                         10 West Broad St., Suite 900
                                                         Columbus, OH 43215-3449
                                                         Telephone: 614-420-2555
                                                         Facsimile: 614-420-2550

                               CERTIFICATE OF SERVICE

 I hereby certify that a copy of the foregoing Objection To Confirmation was served (i)
 electronically on the date of filing through the court’s ECF System on all ECF participants
 registered in this case at the email address registered with the court and (ii) by ordinary U.S.
 Mail on 11/2/2018 addressed to:

              Kelly T. Felder
              Devon L. Felder Sr
              165 Fox Glen Drive East
              Pickerington, Oh 43147

                                             /s/ Faye D. English
                                             Faye D. English (0075557), Chapter 13 Trustee
